Citation Nr: 0409503	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  00-04 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
hips.

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastritis and gastrointestinal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from May 1996 to 
October 1998.   

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision of the Atlanta, 
Georgia, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  The RO, in pertinent part, denied service 
connection for bursitis of both hips, sinusitis, and 
gastritis.  The RO did, however, grant service connection for 
a left knee disorder and assigned a 10 percent disability 
rating.  The veteran was notified of that decision and she 
appealed to the Board for review.  

In May 2001, the Board issued a Decision/Remand; the Board 
concluded that the veteran's rhinitis was service related and 
thus granted service connection for this disability.  
However, the Board also found that the rating criterion for 
an evaluation in excess of 10 percent for a left knee 
disability was not met.  The issues involving a 
gastrointestinal disorder and the hips were remanded to the 
RO for the purpose of obtaining additional information.  The 
record has since been returned to the Board for review.


FINDINGS OF FACT

The medical evidence of record does not include current 
diagnoses of bursitis of the hips or a disability involving 
the gastrointestinal system.  


CONCLUSIONS OF LAW

1.  Bursitis of the hips was not incurred or aggravated 
during the veteran's active service.  38 U.S.C.A. §§ 101, 
106, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A gastrointestinal disability was not incurred or 
aggravated during the veteran's active service.  38 U.S.C.A. 
§§ 101, 106, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records show the veteran was treated for 
"greater trochantor bursitis" or bursitis of the hips.  She 
received that treatment in February 1998.  The service 
medical records also indicate that she received treatment for 
a gastrointestinal disorder.  

After the veteran was discharged from the US Army, she 
applied for VA compensation benefits.  In conjunction with 
her claim, she underwent a general medical examination in 
January 1999.  Before the examination, the veteran told the 
examiner about the gastric distress she suffered from in 
service along with the bilateral hip pain.  The examiner 
acknowledged the veteran's history of bursitis of the hips.  
However, upon completion of the examination, he wrote that 
there was no evidence of ongoing disease of the hips.  With 
respect to the gastric complaints, the examiner concluded 
that the veteran did not suffer from gastritis.  He noted 
that the veteran did not exhibit abdominal pain or signs of 
chronic gastrointestinal blood loss.  At that time, he did 
not specifically rule out another gastrointestinal disease, 
such as gastrointestinal reflux disease.

The veteran's service medical records along with the January 
1999 examination report were forwarded to the RO for review.  
The RO concluded that since the evidence did not show the 
presence of a current disability of the hips or a 
gastrointestinal disorder, service connection was not 
warranted.  The veteran was notified of this decision, and 
she decided to appeal that action.

As a result of her appeal, the veteran's VA medical treatment 
records have been obtained and included in the claims folder 
for review.  These records stem from 1999 to the end of 2003.  
A review of the records indicates that the veteran has been 
treated for dyspepsia along with generalized pain throughout 
her body.  The records do not should a differential diagnosis 
with respect to an actual hip disability or a disorder of the 
gastrointestinal tract.

Additionally, to support her claim, the veteran has proffered 
numerous written documents.  In those statements, the veteran 
has reiterated her statements concerning the symptoms and 
manifestations she has suffered therefrom while in service 
and since her exit thereof.  She averred that she still 
suffered from hip pain and some sort of gastrointestinal 
condition.  She did not, however, provide any opinions from 
medical doctors that would corroborate her assertions.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claims, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate her 
claims by means of the discussions in the original rating 
decision, the statement of the case (SOC), and the 
supplemental statements of the case (SSOCs).  Specifically, 
in those documents, the appellant has been told that she 
needed to submit evidence supporting her assertions that she 
was actually suffering from the claimed disabilities, that a 
doctor diagnosed two current disorders, and that the 
disabilities were medically related to her military service.    

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, via a letter dated May 29, 2003, which 
spelled out the requirements of the VCAA and what the VA 
would do to assist the veteran.  The VA also informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.  The RO further informed the 
veteran in that letter that it would schedule the veteran for 
a medical examination but that if the veteran did not attend 
that examination, her claim could be denied.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that as a result of the Board's 
May 2001 remand, the veteran was scheduled for physical 
examinations in order to determine whether the veteran was 
suffering from the at issue.  Shortly after the claim was 
returned to the RO, the veteran informed the RO that she had 
moved.  A change of address form was received at the RO in 
July 2002.  On that form, the veteran stated that her new 
address was as follows:

2442 Mims Road
Hephzibah, Georgia  30815

In December 2002, the veteran was sent a letter from the QTC 
Medical Services that she was scheduled for a medical 
appointment in January 2003.  The letter was sent to the 
above address.  The RO was notified on January 28, 2003, that 
the veteran did not show up for the appointment.

A few days later, on February 4, 2003, the veteran telephoned 
the RO and informed the RO that her address had changed once 
again.  The address was changed in the claims folder to:

PO Box 15031
Augusta, Georgia  30919

Although the claims folder noted the address change, when QTC 
Medical Services informed the veteran of the rescheduled 
examination, said notice was sent to the address on Mims 
Road.  Subsequently, QTC Medical Services informed the RO 
that the veteran had once again missed her appointment.  The 
RO was informed on April 14, 2003.  

Sometime after April 14, 2003, the RO received a letter from 
the veteran stating that the notices sent by QTC Medical 
Services were not received by her in a timely manner.  She 
claimed that she used the above post office box address for 
her mail and that she physically lived at 3231-3 Heritage 
Circle.  The city location was not provided by the veteran.  

A third examination was scheduled by QTC Medical Services and 
notification of the examination was sent to the post office 
box.  Once again the veteran did not appear for the 
examination.  The RO was notified of the veteran's 
nonappearance on July 23, 2003.  Nearly seven months later, 
in February 2004, the RO received a form letter from the 
veteran.  On that letter, the veteran indicated that she 
wanted her claim to be forwarded to the Board for appellate 
processing.  She also wrote on the form that:

I did not miss my appointment.  I was told I could not go due 
to being pregnant.

The claims folder indicates that between the last time 
notification was sent by QTC Medical Services to the veteran 
in July 2003 and the veteran's February 2004 note, the 
veteran, or her representative, did not contact the RO with 
respect to her claim.  That is, for a period of seven months 
the veteran did not tell the RO that she was unavailable for 
a medical examination because she pregnant.  Moreover, in her 
last note to the RO, the veteran did not request that another 
examination be scheduled.  Instead, she asked that her claim 
be forwarded to the Board for an appellate decision.  Her 
accredited representative also did not ask that the veteran 
be rescheduled for an examination.  

The duty to assist is not a one-way street, and it is the 
conclusion of the Board that the veteran has not fulfilled 
her duty to cooperate in this matter.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  If a veteran wishes help, she cannot 
passively wait for it in those circumstances where her own 
actions are essential in obtaining the putative evidence.  
Ibid; Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  In other 
words, once the veteran discovered that the mail was being 
sent to the wrong address, she had a duty to immediately 
notify the VA of the change of address.  Moreover, after she 
was notified in July 2003 of the most-recent scheduled 
examination, the veteran had a duty to contact the RO and 
inform appropriate personnel that she could not attend 
because of a medical condition.  The veteran further had a 
duty to not wait for seven months after the last scheduled 
examination if there was a reason why she was physically 
unable to attend the examination.  In this instance, it seems 
that the veteran failed to cooperate with the VA, to the 
detriment of her claim.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure an 
examination of the veteran and the Board's May 2001 remand 
instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board - an 
opportunity that was declined by the veteran.  It seems clear 
that the VA has given the veteran every opportunity to 
express her opinions with respect to her claims; the VA has 
obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone an 
examination, albeit one dated January 1999, so that the VA 
would have a complete picture of the veteran's disabilities.  

The Board notes that the VCAA notification letters sent to 
the veteran properly notified him of her statutory rights.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the second letter, dated May 2003, did 
request a response within 30 days, which is contrary to 
38 U.S.C.A. § 5103(b) (West 2002).  Notwithstanding the 
conflict, the veteran did provide additional information to 
the VA after that deadline, and that information was readily 
accepted by the VA.  An amendment to the VCAA was recently 
enacted clarifying that the one-year period within which 
evidence may be submitted does not prohibit VA from making a 
decision on a claim before expiration of that time period.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2003), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  Satisfying the strict letter 
holding in Pelegrini would require the Board to dismiss every 
case that did not absolutely meet these standards.  Such an 
action would render a rating decision promulgated prior to 
providing the veteran full VCAA notice void ab initio, which 
in turn would nullify the notice of disagreement and 
substantive appeal filed by the veteran.  In other words, 
strictly following Pelegrini would require that the entire 
rating process be reinitiated from the very beginning.  That 
is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action.  Following the rating decision, the claimant 
would have to file a new notice of disagreement, a new 
statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, DC.  
She was provided with notice of the appropriate law and 
regulations.  She was provided notice of what evidence she 
needed to submit, and notice of what evidence VA would secure 
on her behalf.  She was given ample time to respond.  The 
veteran was not prejudiced because she does not, as the Court 
noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of 
her claim.  The Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in this 
matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and she was not prejudiced by 
any defect in the timing of that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided, as a 
result of a Board remand, by the AOJ prior to the transfer 
and the second certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003).  As such, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the veteran.

The veteran contends that service connection is warranted for 
bursitis of the hips and a gastrointestinal disorder.  Under 
38 U.S.C.A. § 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) 
(2003), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2003).  The United 
States Court of Appeals for Veterans Claims (Court), 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  To establish a claim 
for secondary service connection, a veteran must demonstrate 
that a current disability is the result of a service-
connected disability.  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  See Black v. Brown, 10 Vet. App. 279 
(1997).

The Board concedes that while in the US Army, the veteran was 
treated for bursitis of the hips and for a gastrointestinal 
disorder.  Moreover, the post-service records do show 
continuous complaints involving both conditions.  However, 
there is no medical evidence, either private or governmental 
in nature, that confirms the current presence of either 
claimed disability.  While the VA has attempted, on three 
different occasions, to have the veteran examined in order to 
verify the veteran's claim that she now suffers from the two 
disabilities, the veteran has not cooperated and confirmation 
has not occurred.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that ". . . where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (The Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The record does not contain medical evidence of current 
ratable disabilities of the hips or gastrointestinal system.  
The Board notes that the veteran is competent to report that 
on which she has personal knowledge, i.e., what comes to her 
through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is a lay person, and as a 
layperson, she does not have the expertise to opine regarding 
medical diagnosis or etiology.  She can not state that she 
has bursitis of the hips or an actual disability of the 
gastrointestinal tract.  Thus, in the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by her are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In other 
words, while the veteran can testify about pain or about 
symptoms she may experience, she may not self-diagnose a 
disability, disease, or disorder.

Upon review of the record, the Board finds that there is no 
competent medical evidence of current bilateral hip or 
gastrointestinal disabilities.  In the absence of proof of a 
current disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent medical evidence of record of the claimed 
disabilities, the Board concludes that service connection is 
not warranted.  Hence, the veteran's claims are denied.


ORDER

Service connection for bursitis of the hips is denied.

Service connection for a gastrointestinal disorder, to 
include gastritis and gastrointestinal reflux disease (GERD), 
is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



